Title: July [1767]
From: Washington, George
To: 




14. Finishd my Wheat Harvest.
 


16. Began to cut my Timothy Meadow which had stood too long.
 


25. Finishd Ditto.
Sowed Turnep seed from Colo. Fairfax’s in sheep pens at the House.
Sowed Winter Do. from Colo. Lees in the Neck.
 


26. Waggon to be down.
 


27. Began to Sow Wheat at the Mill with the early White Wheat wch. grew at Muddy hole.
 



28. Began to Sow Wheat at Muddy hole with the mixd Wheat that grew there.
Also began to Sow Wheat at Doeg Run of the red Chaff from Home.
Also sowed Summer Turnep behd. Garden.
 


29. Sowed Colo. Fairfax’s kind in Flax Gd. joing. sheep pens.
